
	

116 HR 2942 : Helping Expand and Launch Transitional Health for Women Veterans Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		H. R. 2942
		IN THE SENATE OF THE UNITED STATES
		July 24, 2019ReceivedAN ACT
		To direct the Secretary of Veterans Affairs to carry out the Women’s Health Transition Training
			 pilot program through at least fiscal year 2020, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Helping Expand and Launch Transitional Health for Women Veterans Act or HEALTH Act. 2.Encouragement of participation in Women’s Health Transition Training pilot program (a)DurationThe Secretary of Veterans Affairs shall carry out the Women’s Health Transition Training pilot program (in this section referred to as the pilot program) until at least September 30, 2020.
 (b)ReportNot later than September 30, 2020, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate congressional committees a report on the pilot program that includes the following:
 (1)For the period since the commencement of the pilot program— (A)the number of women members by military department (with respect to Department of the Navy, separately for the Navy and Marine Corps) who participated in the pilot program;
 (B)the number of courses held under the pilot program; and (C)the locations at which such courses were held, and the number of seats available and the number of participants at each such location.
 (2)With respect to the number of members who participated in the pilot program as specified under paragraph (1)—
 (A)the number who enrolled in the health care system established under section 1705(a) of title 38, United States Code; and
 (B)the number who attended at least one health care appointment at a medical facility of the Department of Veterans Affairs.
 (3)Data relating to— (A)satisfaction with courses held under the pilot program;
 (B)improved awareness of health care services administered by the Secretary of Veterans Affairs; and (C)any other available statistics regarding the pilot program.
 (4)A discussion of regulatory, legal, or resource barriers to— (A)making the pilot program permanent to enable access by a greater number of women members at locations throughout the United States;
 (B)offering the pilot program online for women members who are unable to attend courses held under the pilot program in person; and
 (C)the feasibility of automatically enrolling pilot program participants in the health care system established under section 1705(a) of title 38, United States Code.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the Committees on Veterans’ Affairs and the Committees on Armed Services of the House of Representatives and the Senate.
			
	Passed the House of Representatives July 23, 2019.Cheryl L. Johnson,Clerk
